MEMORANDUM DECISION
ON REHEARING
                                                                                  FILED
Pursuant to Ind. Appellate Rule 65(D), this
                                                                             Jan 24 2018, 6:32 am
Memorandum Decision shall not be
regarded as precedent or cited before any                                         CLERK
                                                                              Indiana Supreme Court
court except for the purpose of establishing                                     Court of Appeals
                                                                                   and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Kristina L. Lynn                                           Curtis T. Hill, Jr.
Lynn and Stein, P.C.                                       Attorney General of Indiana
Wabash, Indiana                                            Katherine Cooper
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Kenny Purvis,                                             January 24, 2018
Appellant-Defendant,                                      Court of Appeals Cause No.
                                                          09A02-1702-CR-454
        v.                                                Appeal from the Cass Superior
                                                          Court
State of Indiana,                                         The Honorable Richard A.
Appellee-Plaintiff                                        Maughmer, Judge
                                                          Trial Court Cause No.
                                                          09D02-1506-F5-53




Baker, Judge.




Court of Appeals of Indiana | Mem. Dec. on Rehearing 09A02-1702-CR-454 | January 24, 2018             Page 1 of 3
[1]   Kenny Purvis has filed a petition for rehearing, which we grant in part for the

      limited purpose of addressing the first issue he raises.


[2]   Purvis argues that we relied on mistaken statements of fact when we affirmed

      his conviction. His material claims are summarized as follows:


          • The video footage from May 9, 15, and 19, 2015, does not show Purvis
            himself taking video games from the shelves, concealing them in the cart,
            or pushing the cart.
          • On May 9, 2015, Purvis is not present when the cart is taken to the sports
            aisle and on May 15, 2015, Purvis is not the last person seen with the
            concealed video games walking toward the hardware section.
          • Purvis is not with other members of the group when the group is in the
            cell phone aisle on May 9, 2015, nor when they return to Walmart for
            the second time on May 15, 2015.

[3]   Even if Purvis accurately describes the video footage, the end result is the same.

      Amy Powers testified that Purvis’s truck was red with black racing stripes. Tr.

      Vol. II p. 102. Brady Herrington testified that on May 9, 2015, Purvis and the

      individuals who selected and concealed the cell phone and video games left

      together in a red truck with black racing stripes. Id. at 52. Powers testified that

      on May 15, 2015, the individuals (not including Purvis) who reentered the store

      departed in a red truck with black racing stripes. Id. at 78. After being detained

      on May 19, 2015, Purvis admitted to driving Adam Wakefield to Walmart; he

      also conceded that he knew Wakefield was planning to steal that day. When

      Purvis consented to a search of his vehicle, he led officers to a red truck with

      black racing stripes, where they found eight stolen copies of a brand new video




      Court of Appeals of Indiana | Mem. Dec. on Rehearing 09A02-1702-CR-454 | January 24, 2018   Page 2 of 3
      game, released that same day. A reasonable factfinder could infer from these

      facts that Purvis committed the crimes with which he was charged.


[4]   Moreover, the record also supports a conclusion that Purvis acted as an

      accomplice by knowingly or intentionally aiding, inducing, or causing another

      person to commit the thefts. See Ind. Code § 35-41-2-4. Specifically, in addition

      to the above stated facts, Purvis was with various members of this group in the

      video game aisle on each day in question. Though he may not have physically

      touched the games, a reasonable factfinder could easily conclude that he was

      aware of the inordinate number of thefts occurring around him. Further,

      regardless of who was pushing the cart, the group routinely split up after

      visiting the video game aisle at the same time, even though many of them

      shared transportation in Purvis’s truck. In short, even if Purvis did not commit

      the thefts himself, he acted as an accomplice by knowingly or intentionally

      aiding several of these group members in committing the thefts and, because

      principals and accomplices are equally guilty, our decision will not change.


[5]   Our original decision stands, and in all other respects, we deny Purvis’s petition

      for rehearing.


      Bailey, J., and Altice, J., concur.




      Court of Appeals of Indiana | Mem. Dec. on Rehearing 09A02-1702-CR-454 | January 24, 2018   Page 3 of 3